Citation Nr: 1730982	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-09 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for sarcoidosis with pulmonary involvement.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for renal insufficiency.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1965 to July 1967, with service in Korea from February 1966 to March 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

In December 2016, the case was remanded for additional development.

[Also in December 2016, the Board granted service connection for a lumbar spine disability (diagnosed as lumbar spine degenerative disc disease) and service connection for a left knee disability (diagnosed as left knee osteoarthritis), and dismissed an appeal seeking service connection for type 2 diabetes mellitus.  Consequently, these matters are not before the Board.]

The issues of entitlement to service connection for a right hip disability (raised on a January 2008 VA Form 21-526, wherein the Veteran referenced "hips" in the plural) and entitlement to service connection for a bilateral hand disability and for a bilateral arm disability (raised on a May 2017 VA Form 21-526EZ) have been raised by the record as indicated, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims, so that every possible consideration is afforded.

Regarding a psychiatric disability, the Board notes that a newly obtained March 2012 VA treatment report noted that the Veteran had indicated a prior hospitalization for a psychiatric problem, and the VA medical provider listed "Adjustment disorder" as a treatment concern that currently applied to this Veteran.  Thereafter, on VA psychiatric examination in March 2017, the VA examiner determined that the Veteran did not currently have a mental disorder that conformed with DSM-5 criteria, and noted the following: "Although [the Veteran] endorses some current psychiatric symptoms, these do not rise to the level of causing significant distress or functional impairment, which is a t[h]reshold requirement for the diagnosis of any mental disorder, per DSM 5."  The March 2017 VA examiner also noted that, while a doctor "found him [the Veteran] to be significantly depressed in 1994, this has since resolved."  The Board notes that the March 2012 finding of adjustment disorder was made during the period of the current claim (which was filed in January 2008).  Therefore, despite the lack of a psychiatric diagnosis found at the time of the March 2017 VA examination, an addendum medical opinion is required to address the March 2012 finding.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of current disability is satisfied when the disability is shown at any point during the pendency of the claim).

Regarding sarcoidosis with pulmonary involvement, the Board's December 2016 remand instructed the AOJ to schedule the Veteran for a respiratory examination to ascertain the likely cause of his sarcoidosis, with consideration of the pertinent findings in his service treatment records (i.e., documentation of lab testing which noted the presence of Enterococcis in November 1966, possible contact with spinal meningitis in February 1967, and the presence of Diplococci in February 1967).  On VA respiratory examination in March 2017, the VA examiner opined that the Veteran did not have a diagnosis of pulmonary involvement that is at least as likely as not (50 percent or greater probability) incurred in or caused during his service, noting that the Veteran's pulmonary sarcoidosis symptoms started about three months before his 1978 diagnosis "which was many years after leaving service."  However, the March 2017 VA examiner did not consider the pertinent in-service findings as had been specifically requested.  On remand, an addendum medical opinion is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

Regarding a cervical spine disability, a right knee disability, a left hip disability, hypertension, and renal insufficiency, the Veteran has stated that these disabilities are related to his service and/or are secondary to his sarcoidosis disability.  Therefore, on remand, these issues should be readjudicated after the issue of service connection for sarcoidosis is readjudicated (and taking into consideration the determination made on that issue).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed disabilities at any time, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment (to specifically include any records of hospitalization for a psychiatric problem).  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of ALL updated (to the present) VA evaluations and treatment the Veteran has received for these disabilities.

2. The AOJ should return the record to the VA examiners who conducted the March 2017 VA psychiatric AND respiratory examinations for addendum medical opinions.  EACH EXAMINER MUST REVIEW THE ENTIRE RECORD.  Based on the factual evidence of record, each examiner must provide an opinion that responds to the following:

(a) For the PSYCHIATRIC examiner: Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that the Veteran's adjustment disorder (assessed in a March 2012 VA treatment report) was incurred in, related to, or caused by any incident of his military service (TAKING INTO ACCOUNT his documented AWOL violation in service in February 1967)?

(b) For the RESPIRATORY examiner: Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that the Veteran's sarcoidosis with pulmonary involvement was incurred in, related to, or caused by any incident of his military service (TAKING INTO ACCOUNT the pertinent findings in his service treatment records, as outlined above)?

Each examiner MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

If either (or both) of the requested VA examiners is unavailable (or unable for any reason) to provide the requested opinion, then arrangements should be made for the ENTIRE RECORD to be reviewed by another appropriate medical provider who can provide the opinion(s) sought.  If further examination of the Veteran is deemed necessary to provide any requested opinion, then such examination should be scheduled.

3. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for a psychiatric disability and for sarcoidosis with pulmonary involvement, FOLLOWED BY readjudication of the claims on appeal for service connection for a cervical spine disability, for a right knee disability, for a left hip disability, for hypertension, and for renal insufficiency (AFTER any further development indicated and taking into account the determination made on the sarcoidosis service connection issue).  If any claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).


